     Case 1:18-cv-07408-PAE-SLC Document 105 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LAZARO REYES CRUZ,

                                Plaintiff,

         against
                                                    CIVIL ACTION NO.: 18 Civ. 7408 (PAE) (SLC)
73-30 AUSTIN STREET BAKERY INC., et al.,
                                                                    ORDER
                                Defendants.

SARAH L. CAVE, United States Magistrate Judge:

         Based on the representation that Defendants have executed the Settlement Agreement,

by Monday, September 21, 2020, the parties shall file a joint letter addressed to Judge

Engelmayer stating that the Settlement Agreement has been fully executed and exchanged, and

the case may now be closed.


Dated:             New York, New York
                   September 15, 2020

                                                         SO ORDERED
